                      Case 18-10189-CSS           Doc 1351       Filed 09/07/21        Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                         )
        In re                                            )    Chapter 11
                                                         )
        PATRIOT NATIONAL, INC. et al.1                   )    Case No. 18-10189 (CSS)
                                                         )
                                                         )    (Jointly Administered)
                          Reorganized Debtor.            )

        REORGANIZED DEBTORS’ NOTICE OF REORGANIZED DEBTORS’ DEFAULT
              UNDER FOURTH FURTHER AMENDED JOINT CHAPTER 11
                         PLAN OF REORGANIZATION

PLEASE TAKE NOTICE AS FOLLOWS:

   1. On May 4, 2018, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered that certain Findings of Fact, Conclusions of Law and Order
Confirming Fourth Further Amended Joint Plan of Reorganization (the “Confirmation Order”)
[Dkt. No. 705] confirming the Debtors’ Fourth Further Amended Joint Chapter 11 Plan of
Reorganization (as amended, modified or supplemented from time to time, the “Plan”). [Dkt. No.
702]. All capitalized used herein shall have the meanings set forth in the Plan.

         2. Article III.A.2 of the Plan provides, in relevant part, that:


                With respect to each Allowed Administrative Expense Claim … unless the Holder
                of such Allowed Administrative Expense Claim agrees in writing to a different
                treatment with the Debtors and First Lien Agents, the Holder of each such Allowed
                Administrative Expense Claim shall receive in full satisfaction, settlement, release,
                and discharge of and in exchange for such Allowed Administrative Expense Claim,
                Cash equal to the unpaid portion of such Allowed Administrative Expense Claim
                (A) if the Administrative Expense Claim is Allowed before the Effective Date, on
                the Effective Date, or as soon as practicable thereafter (or, if not then due, when
                such Allowed Administrative Expense Claim is due, or as soon as practicable
                thereafter); or (b) if the Administrative Expense Claim is Allowed on or after the
                Effective Date, on the date such Administrative Claim is Allowed, or as soon as
                practicable thereafter (or, if not then due, when such Allowed Administrative Claim
                is due, or as soon as practicable thereafter); provided, however, that Allowed
                Administrative Expense Claims other than Professional Claims that arise in the
                ordinary course of the Debtors’ business shall be paid in the ordinary course of


1
    .    The Reorganized Debtor in this Chapter 11 Case, along with the last four digits of such Reorganized Debtor’s
         federal tax identification number, is Patriot National, Inc. (1376). The Reorganized Debtor has no continuing
         business operations and no office or other headquarters.
    DOC ID - 37017743.1
                Case 18-10189-CSS       Doc 1351     Filed 09/07/21     Page 2 of 2




         business in accordance with the terms and subject to the conditions of any
         agreements governing, instruments evidencing, or other documents relating to, such
         transactions.

    3. The Effective Date of the Plan occurred on July 2, 2018 [Dkt. No. 891]. On and
subsequent to the Effective Date, and to and until approximately December 2020, the
Reorganized Debtors satisfied their obligations to holders of Allowed Administrative Expenses
in accordance with the terms of the Plan.

    4. From and after the Effective Date, the Reorganized Debtors continued to suffer
significant operating losses resulting from, among other things, the adverse effects on the
business and business relationships caused by the actions of prior management (including,
without limitation, Mr. Steven Mariano) and the bankruptcy cases. The problems affecting the
business were compounded by the onset of the COVID-19 pandemic. The combined effects of
these issues ultimately compelled the Reorganized Debtors to cease all operations, liquidate their
assets and terminate all remaining full time employees.

    5. As a result, the Reorganized Debtors have no assets from which to satisfy any remaining
obligations due, or that may become due, to holders of Administrative Expense Claims that may
be asserted and Allowed under the Plan.

Wilmington, Delaware
September 7, 2021

                                         SCHULTE ROTH & ZABEL LLP
                                         Counsel for the Reorganized Debtors

                                         By: /s/ Adam C. Harris

                                         919 Third Avenue
                                         New York, New York 10022
                                         Tel: (212) 756-2000




 DOC ID - 37017743.1                             2
